Citation Nr: 9911278	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his former spouse


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
July 1951.

By July 1955 final rating decision, the Department of 
Veterans Affairs (VA) Des Moines Regional Office (RO) denied 
his claim of service connection for a low back disability.  
Since that time, the veteran has repeatedly attempted to 
reopen his claim.  The Board of Veterans' Appeals (Board) has 
previously considered this issue on four occasions, in 
November 1966, September 1971, August 1975, and July 1988. 

The current matter comes to the Board from a November 1997 
rating decision of the Reno RO which again denied his 
application to reopen the claim of service connection for a 
low back disability.  In October 1998, he testified at a 
hearing held in Washington, D.C.


FINDINGS OF FACT

1.  By July 1955 rating decision, the RO denied service 
connection for a low back disability; no appeal was initiated 
within one year following notice to the veteran in July 1955  

2.  By decision in November 1966, September 1971, August 
1975, and July 1988, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a low back disability.  

3.  Evidence received since the last Board decision is either 
duplicative, cumulative, or patently incredible, and thus 
does not provide a new factual basis on which to reopen the 
veteran's claim of service connection for a low back 
disability.  



CONCLUSIONS OF LAW

1.  The July 1988 Board decision, which denied entitlement to 
service connection for a low back disability, is final.  38 
U.S.C.A. § 4004(b) (West 1988) (now 38 U.S.C.A. § 7104(b) 
(West 1991)); 38 C.F.R. § 19.193 (1988) (now 38 C.F.R. § 
20.1100 (1998)).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for a 
low back disability.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the service medical records shows that the 
veteran's September 1950 military induction medical 
examination report is negative for complaints or abnormality 
pertaining to the low back.  In January 1951, shortly after 
his entrance into service, the veteran sought treatment for a 
"bad back," stating that in 1947 he had sustained a low 
back injury in a motorcycle accident and had been 
experiencing constant low back pain since that time.  On 
psychiatric consultation in March 1951, back pains of 
undetermined origin were noted, and it was indicated that the 
condition had existed since 1947 and had debilitated him in 
similar fashion in civilian life.  Psychiatrically speaking, 
the examiner concluded that the problem was an inadequate 
personality.  The service medical records show that he was 
thereafter examined repeatedly, including by orthopedic 
specialists.  Physical examination showed marked tenderness 
and spasm over the low back; however, none of the examiners 
was able to identify an organic cause for the veteran's low 
back complaints.  X-ray examination of the lumbosacral spine 
in April 1951 was normal.

In May 1951, the veteran was hospitalized at the U.S. Army 
Hospital at Fort Hood for psychiatric observation as a result 
of "constantly reporting on sick call complaining of low 
back pains."  A Neuropsychiatric Social History shows that 
on admission, he again reported that in 1947, he had been 
involved in a motorcycle accident in which he injured his low 
back.  He stated that he had been hospitalized for three days 
following the accident and had been issued a back brace.  
Since that time, he stated that he had experienced constant 
low back pain which prevented him from working full-time 
since 1947.  The psychiatric examiner noted that the veteran 
had been examined repeatedly in the orthopedic clinic, and 
that no pathology could be identified as the cause of his low 
back complaints.  The examiner's impression was moderate 
psychogenic musculoskeletal reaction, chronic, manifested by 
disabling back pain.  The examiner determined that this 
condition had existed prior to entry into service and 
recommended that the veteran be administratively discharged 
from service due to the pre-existing condition.  

At his May 1951 military separation medical examination, the 
veteran reported that he had had low back pain since 1947 
when he sustained injury in a motorcycle accident.  The 
diagnosis was psychogenic musculoskeletal reaction, chronic, 
moderate.  

Following his separation from service, the veteran filed a 
claim of service connection for a low back disability in June 
1955, stating that he had sustained a low back injury in 
October 1950.  In his application, he identified several 
individuals who reportedly had knowledge of his low back 
disability.  The RO contacted these individuals who 
responded, in essence, that the veteran had complained often 
in basic training of a "bad back."  None of the individuals 
was able to say how or when the veteran injured his back.

In June 1955, the veteran was hospitalized for treatment of 
low back complaints.  The VA hospitalization report showed 
that on admission, he reported that he had been involved in a 
motorcycle accident in "1946" after which he had 
experienced some low back strain.  However, he claimed that 
he was able to work following the accident and had no severe 
difficulty until October 1950, one month after he claimed to 
have begun basic training.  He stated that he was eventually 
given a medical discharge due to his low back disability and 
had been unable to hold a steady job since that time.  On 
examination, a scar on the left flank was observed, 
"apparently residual of motorcycle accident."  There was 
pain on motion of the low back.  X-ray examination of the 
lumbosacral spine was normal.  Based on the examination of 
the veteran it was thought that there was a degenerating disc 
lesion at the 5th lumbar interspace.  However, upon hospital 
rest, the veteran stated that he felt better and despite 
continued erector spine spasm, he refused surgery.  The 
diagnosis on discharge was probable degenerating 
intervertebral disc, L-5 level.

By July 1955 rating decision, the RO denied his claim of 
service connection for a low back disability on the basis 
that such disability had clearly and unmistakably preexisted 
service and had not been aggravated therein.  The veteran was 
notified of this decision by letter later that month; the 
notification letter explained that the evidence showed that 
his low back injury had preexisted service and that the 
service medical records contained no evidence of an in-
service injury or disease which would have resulted in 
aggravation of the pre-service injury.

Since that final July 1955 rating decision, the veteran has 
repeatedly attempted to reopen his claim of service 
connection for a low back disability.  In January 1959, for 
example, he requested reopening of his claim "on [his] 
injured back."  In support of his claim, the RO obtained a 
February 1959 VA hospitalization report showing that he had 
been admitted for treatment of a deviated nasal septum.  On 
admission, he reported a history of an injury to the lumbar 
spine as well as a left ankle fracture in 1956.  Physical 
examination was negative for pertinent abnormalities and the 
assessment was deviated nasal septum.

The RO also obtained records showing that in August 1959, the 
veteran underwent private medical examination, apparently in 
connection with an application for state workers' 
compensation benefits.  On examination, the veteran claimed 
that he had been hoisting a six or seven hundred pound beam 
when he felt a sudden painful popping sensation in his low 
back.  He stated that he thereafter experienced increased 
pain, as well as hematuria.  He stated that he had had daily 
physical therapy for one month with no improvement and that 
his treating physician told him that he had "an old injury 
which had been re-injured on April 1, 1959."  The veteran 
also reported several previous low back injuries.  He stated 
that in 1946, he had "slightly injured" his low back in a 
motorcycle accident and that "in a very short while," he 
recovered.  He also claimed that in 1951 while in the Army, 
he had strained his back while running and was given a 
medical discharge.  He also stated that in 1955, he 
"sprained" his back after he fell from a truck; however, he 
denied experiencing any low back symptoms between 1955 and 
his claimed industrial injury in April 1959.  Based on his 
examination of the veteran, the examiner concluded that the 
veteran was "very markedly disabled" due to his April 1959 
low back injury.  He stated that he felt that the veteran had 
sustained an acute ruptured lumbosacral intervertebral disc 
on April 1, 1959.

In June 1959, the veteran submitted various lay statements 
attesting to the fact that he had complained of low back 
trouble in the first few weeks of basic training.  None of 
the laypersons was able to say how or when the veteran 
injured his back.  In a June 1959 statement, the veteran 
indicated that "I am not able to work due to my back injury, 
which I had before I went into service and for which I was 
discharged from service caused by aggravation from the 
service."

The veteran was again hospitalized in February 1961, 
complaining of low back pain for the past four years.  He 
denied previous trauma.  Physical examination showed that his 
prostate was enlarged and extremely tender to palpation.  The 
back showed a straightening of the normal lordotic curve.  
Straight leg raising was positive on the right at 60 degrees 
on the right at 80 degrees on the left.  X-ray examination of 
the lumbosacral spine was negative.  During the period of 
hospitalization, the veteran's prostate was massaged and he 
reportedly received instant relief.  The diagnosis on 
discharge was prostatitis.  In May 1961, he was hospitalized 
and treated for an undiagnosed disease manifested by pain in 
the lower abdomen.

In February 1962, the veteran filed an application for 
workers' compensation from the State of California due to 
another claimed industrial injury.  He was examined in 
January 1963 by a private physician in connection with this 
claim.  On examination, he stated that he had been working 
under a car when the support gave way and he was thrown to 
the ground, injuring his back.  He also reported previous low 
back injuries; e.g., he stated that in 1946, he had been 
involved in a motorcycle accident with resultant low back 
pain for two days.  He also claimed that in 1950, he jumped 
over a wall during basic training and thereafter experienced 
low back pain for four to five months.  He also reported low 
back injuries in 1955 when he was hospitalized for two weeks 
after falling from a hay truck and in 1959, after attempting 
to lift a heavy beam.  The examiner indicated that the 
veteran appeared to have had a chronic low back syndrome 
dating from 1946 with intermittent aggravations since that 
time.  He concluded that the most recent low back injury in 
1962 had rendered him totally disabled.  The tentative 
diagnosis was lumbar radiculopathy, etiology probable 
herniated intervertebral disc, to be clarified.

In January 1965, the veteran was seen in a VA orthopedic 
clinic.  He reported that he had injured his low back on two 
occasions in service and had been given a medical discharge 
due to his disability.  He stated that following his 
separation from service, he had reinjured his low back in 
1959 and 1962.  He stated that he had had a myelogram one 
year previously which had been normal.  Physical examination 
was within normal limits except for slightly limited range of 
motion.  X-ray examination showed a minor osteophyte at L-4 
and a flattened curve, but was otherwise normal.  The 
diagnosis was chronic low back pain.  

By April 1965 rating decision, the RO again denied the 
veteran's claim of service connection for a low back 
disability.  He appealed the RO determination; in his January 
1966 substantive appeal, he claimed that during basic 
training in 1951, "a fellow jumped on my back and I was 
treated for this condition."  He further stated that "[t]o 
my knowledge I did not injure my back while riding the 
motorcycle."

The veteran was afforded a VA medical examination in July 
1966.  He reported that he had injured his low back on three 
previous occasions; once in 1946 prior to his entrance into 
service, once in 1951 in service, and once post-service in 
1962 when a car fell on him and he was told that he had 
"ruptured a disc."  Based on his examination of the 
veteran, the examiner concluded that the veteran had no 
objectively demonstrable orthopedic condition.  Subsequent X-
ray examination of the lumbosacral spine was interpreted as 
normal.

By November 1966 decision, the Board denied the veteran's 
claim of service connection for a low back disability.  In 
its decision, the Board found that the veteran's low back 
disability had preexisted service and had not been aggravated 
therein.  The Board determined that the veteran's assertions 
that he sustained a low back injury in service were not shown 
by the evidence of record which showed that his low back 
symptoms were a continuation of a pre-service injury.  

The veteran continued to seek service connection for a low 
back disability, and in May 1968, he submitted a letter from 
his former employer.  The letter indicated that the veteran 
had been employed there from January to July 1950, after 
which time he quit; he was rehired on November 21, 1950, but 
was terminated the following day, listing the reason for 
separation as "called to the Navy."  The company indicated 
that although they were unable to forward medical records, 
the veteran had been "employable" at the initial hire date, 
as well as the rehire date.

Subsequent VA outpatient treatment records from the Wadsworth 
VA Medical Center (MC) show that the veteran was examined by 
an "orthopedic conference" in July 1968.  He reported that 
he had been unable to work since 1962 due to low back pain.  
The examination report noted that the veteran had been 
treated by over 30 doctors at the Wadsworth facility in the 
past, but that he had denied receiving any relief of his low 
back symptoms.  It was noted that three previous EMG tests 
had been normal and that a lumbar myelogram performed two 
years prior had also been normal.  After examination by the 
entire orthopedic staff, the consensus was that there was no 
organic pathology to account for the veteran's severe 
complaints.  Rather, it was felt that he was a dependent 
personality who had no motivation or desire to work, and that 
no further orthopedic treatment was indicated.

A July 1969 VA hospitalization report shows that the veteran 
was admitted in connection with gastrointestinal complaints.  
Past medical history included "trouble in 1950 with a 
ruptured disc as a child," in 1955 after a fall, and in 1959 
and 1962 after trauma to the back.  Physical examination was 
negative for pertinent abnormalities.  The diagnosis on 
discharge was diverticulosis.

A January 1970 VA psychiatric examination report shows that 
the veteran was referred for psychiatric examination due to 
exaggerated physical complaints.  The veteran stated that his 
difficulties began in 1962 when he sustained an industrial 
accident, hurting his back.  He stated that he was unable to 
work due to his back.  With respect to his past medical 
history, a mild low back injury in a motorcycle accident in 
1946 was reported, as well as an in-service low back injury.  
The examiner concluded that the veteran had a "lifelong 
history of instability in work, the inability to accept the 
mature way of life, and when he was forced to do it, he 
became sick and disabled."  The diagnosis was 
psychophysiologic musculoskeletal disorder and the examiner 
concluded that therapy would be unsuccessful due to the 
veteran's complete lack of motivation.

The veteran underwent VA medical examination in February 
1970.  At the outset, the examiner described the veteran as 
vituperative about VA procedures from the moment he entered 
the examining room.  He was reportedly uncooperative during 
the examination, refusing to demonstrate range of motion of 
the lumbar spine or heel toe walking.  X-ray examination 
showed minimal lipping representing minimal degenerative 
spondylosis.  Disc spaces were normal with no arthritic or 
degenerative disc disease.  The diagnosis was minimal 
spondylosis by X-ray and the examiner noted that the veteran 
had subsequently apologized for his actions.

At a private May 1970 medical examination conducted in 
conjunction with an application for disability benefits from 
the State of California, the veteran reported that the first 
time he had injured his back was in service in 1950.  He 
stated that he had jumped over a barricade and another 
serviceman landed on top of him.  He stated that he was 
hospitalized for three weeks following the incident and given 
a medical discharge from service.  He also reported several 
post-service, on-the-job low back injuries which he 
sustained.  The diagnosis was probable herniated lumbosacral 
disc with radiculitis.  The examiner concluded that the 
veteran was totally disabled and should undergo an 
exploratory laminotomy.

In June 1970, the veteran's spouse stated that she had never 
told anyone that the veteran had no desire to work, and that 
he was "not pretending" to be unable to work.

In an October 1970 letter, a private physician indicated that 
he had treated the veteran in January 1962 for injuries he 
had sustained in an on-the-job injury.  He indicated that he 
believed that the veteran had sustained an intervertebral 
disc injury in the L2-3 or L3-4 region in January 1962 and 
that such injury resulted in total and permanent disability 
as of the date of the injury.  He indicated that two other 
examining physicians concurred with his opinion.

At a VA medical examination in November 1970, the veteran 
reported that in 1950, while in service, he jumped over a 
barricade and another soldier landed on top of him.  He 
stated he was hospitalized following this injury and given a 
medical discharge.  He also reported several post-service low 
back injuries, most recently in 1962.  The examiner noted 
that the veteran had been repeatedly examined and found to 
have a low back strain.  However, he indicated that 
myelograms performed in 1962 and 1966 had both been normal.  
X-ray examination showed some narrowing of the lumbosacral 
disc space with minimal sclerosis and no apparent facet, 
arthritis, or subluxation.  The diagnosis was acute and 
chronic lumbosacral strain with conversion hysteria by 
history.

In June 1971, the veteran and his spouse testified at a 
hearing at the RO.  He stated that prior to his entrance into 
service, he worked at the Oscar Mayer company, and that prior 
to being hired, he received a complete physical examination 
and was found to be fit for employment.  Likewise, he 
testified that when he was examined in connection with his 
entrance into the military, his back was normal.  As such, he 
argued that the RO and the military had been mistaken that 
his low back disability had pre-existed service.  He 
explained that although he had been involved in a motorcycle 
accident in 1946 and had hurt his back, he had not sustained 
a serious low back injury.  In fact, he claimed that he told 
military physicians that his back pain persisted for no more 
than a day or two following the motorcycle accident and that 
he was never hospitalized prior to his entrance into service 
for low back pain.  He also testified that his first serious 
low back injury had occurred in service when a soldier jumped 
over a barricade and landed on his back.  He stated that he 
had been hospitalized for two weeks thereafter at Fort 
Leonard Wood, Missouri.  

By September 1971 rating decision, the Board again denied 
service connection for a low back disability.  In its 
decision, the Board again noted that none of the veteran's 
service medical records referred to an in-service low back 
injury; rather, these records made repeated reference to low 
back complaints recurring since a pre-service motorcycle 
accident.  Thus, the Board concluded that the veteran's 
assertions that his current low back disability was sustained 
during military training were "contrary to the detailed 
clinical data recorded during service."  In addition, the 
Board found, even if the veteran's assertions regarding the 
in-service injury were true, he had not sustained trauma such 
as to increase the preexisting level of low back disability.  
The Board concluded that the evidence received since the 
November 1966 decision was cumulative of evidence previously 
considered and was not referable to the inception or 
increased severity of the low back disability during service.

At a February 1974 VA medical examination conducted in 
conjunction with a claim for VA nonservice-connected pension 
benefits, the veteran asserted that he was totally disabled 
due to several disabilities, including low back pain.  The 
diagnoses included chronic low back strain.

An April 1974 private medical examination report shows that 
X-ray examination of the veteran's lumbar spine showed 
narrowing of the disc space between L5 and S1, with no 
evidence of lumbar spondylosis.

In a July 1974 letter, a private medical facility indicated 
that the veteran had been treated there since January 1962 
for chronic low back pain and gastritis.

At a November 1974 VA psychiatric examination, the diagnosis 
was chronic, moderate psychophysiologic reaction, 
musculoskeletal and gastrointestinal, in a passive dependent 
personality.  The examiner noted that although there may have 
been an organic component to the veteran's back problems in 
the past, at present his almost total preoccupation with his 
back and anxiety are evidence of a psychophysiologic reaction 
of longstanding which has almost become part of the veteran's 
characterologic makeup.

At a VA medical examination in January 1975, the veteran 
reported that he had low back pain which prevented him from 
working and wished to obtain VA compensation benefits to 
supplement his Social Security disability payments.  He 
indicated that during his military service, another 
serviceman jumped over a barricade and fell on him, causing a 
low back injury.  He stated that he was hospitalized for 
three weeks thereafter and given a medical discharge.  The 
veteran stated that following his discharge from service, he 
worked as an auto mechanic between 1951 and 1962 at which 
time he sustained a serious low back injury when a car fell 
on him.  He stated that he had been unemployed since that 
time.  After physical examination, the impression was low 
back pain with no significant physical findings to localize a 
specific derangement, probably psychophysiologic reaction.  
The examiner indicated that because of the veteran's 
personality type, he would never be able to be rehabilitated 
for any type of work; however, this was not on the basis of 
an anatomic or physiologic problem, but more of an emotional 
problem.  The examiner indicated that, thankfully, the 
veteran had not had back surgery as he thought the veteran's 
back problems would "probably double" if surgery were to 
take place.

By August 1975 decision, the Board again denied the veteran's 
claim of service connection for a low back disability.  In 
reaching this decision, the Board found that the additional 
evidence received since the September 1971 Board decision was 
repetitive and cumulative of evidence previously considered 
and did not establish a new factual basis upon which the 
veteran's current low back complaints could be determined to 
be due to disease or injury incurred in or aggravated by 
service.  

In a March 1979 statement, a private chiropractor indicated 
that he had treated the veteran since March 1978 for 
complaints of constant paraspinal pain of the lumbar area.  
His diagnoses included moderate post-traumatic chronic 
exacerbative degenerative intervertebral disc syndrome.

At a VA medical examination in April 1979, the veteran 
reported that he initially injured his back in service when a 
soldier jumped on his back.  He stated that he was 
hospitalized for four months thereafter and medically 
discharged.  He claimed that he had had low back pain since 
that time.  He also stated that he reinjured his low back in 
1962 and that two subsequent myelograms had shown 
degenerative discs at L2 and L3 with abnormal curvature of 
the spine.  He stated that he had been on total disability 
since 1975.  The examiner noted that the veteran's claims 
folder was not available for review.  X-ray examination of 
the lumbar spine showed normal alignment with moderate 
spurring and lipping at L3-5 with moderate degenerative 
spondylosis in the lower lumbar area.  There was associated 
chronic degenerative disc disease evidenced by minimal 
narrowing and a minimal anterior bulging of the anulus.  The 
diagnoses included moderate degenerative spondylosis of the 
lower lumbar area.  On VA psychiatric examination in April 
1979, the examiner indicated that he found no psychiatric 
illness per se, but that the veteran was essentially a 
dependent individual who was not employable because of lack 
of motivation.  

An August 1984 private X-ray report shows degenerative 
changes consisting of disc space narrowing at the level of 
L5-S1 and spur formation of the lower lumbar vertebral body, 
with no evidence of spondylolisthesis or fracture.

In a December 1984 statement, the veteran indicated that when 
he entered service in 1950 he was "a well able bodied 
healthy man" as evidenced by his military entrance 
examination.  However, he indicated that due to in-service 
injury, he was now totally disabled.

In an August 1985 statement, the veteran again claimed that 
during his period of active service, another soldier jumped 
over a barricade and landed on his back.  The veteran stated 
that he was treated for a lengthy period of time following 
this injury and was eventually given a medical discharge due 
to his low back disability.  He indicated that he had 
explained "time and time again" that his low back was not 
disabled prior to his entrance into service.  Rather, he 
stated that it was initially injured therein.  In support of 
his claim, he noted that he had submitted "letters from many 
of the men in my company who observed the man falling on my 
back - one in particular was [E.E.] plus several other men 
who gave pertinent information."  

In a May 1987 statement, a former serviceman who served with 
the veteran indicated that in approximately January 1951, he 
recalled that the veteran was on sick call a great deal and 
told him he had been receiving pain shots.  He stated that he 
had not witnessed any accident which could have caused the 
condition, but that the veteran seemed to walk in a normal 
manner when he was inducted, with no evidence of back pain.

In November 1987 (and on several occasions thereafter), the 
veteran submitted copies of 1951 morning reports and daily 
sick call reports obtained from the National Personnel 
Records Center.  These documents show that he received 
medical treatment in service on numerous occasions for 
unspecified reasons.  Several reports show that in a section 
entitled "In Line of Duty (Yes or No)", the record was 
marked "yes."  The dates of treatment in the morning and 
sick call reports generally correspond to the dates of 
treatment in the veteran's service medical records.  

By July 1988 decision, the Board denied the veteran's claim 
of service connection for a low back disability on the basis 
that new and material evidence had not been submitted.  In 
its decision, the Board found that the additional evidence 
submitted by the veteran was cumulative of evidence 
previously considered.  The Board also noted that even if he 
had reinjured his low back in service as alleged, the in-
service trauma healed without leaving residual disability as 
none was found on examination prior to discharge from 
service.  In addition, the Board noted that no clinical 
findings after service were noted to be the result of or 
otherwise associated with in-service injury.  As set forth 
above, the Board's decision is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 4004(b) 
(West 1988); 38 C.F.R. § 19.193 (1988).

The veteran now seeks to reopen his claim of service 
connection for a low back disability.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals, hereinafter "the Court") 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final Board decision in July 1988.

This additional evidence includes numerous letters which the 
veteran has submitted to his elected representatives.  For 
example, in a February 1989 letter to the President, an 
August 1989 letter to his senator, and a December 1989 letter 
to his congressman, the veteran reiterated his arguments 
regarding his claim of service connection for a low back 
disability and attached copies of the morning and sick 
reports he previously submitted.  The government officials 
duly forwarded the veteran's letters to the RO which 
responded that his claim had been finally denied and it could 
be reopened only on the submission of new and material 
evidence.  

In an April 1990 statement submitted to the RO, the veteran 
again requested service connection for a low back disability, 
stating that he had injured his low back in basic training 
and that his condition had become worse since that time.  

The Board has carefully considered these additional 
statements, but finds that they are cumulative or redundant 
of numerous other statements previously of record and 
considered by the Board.  The statements contain essentially 
the same contentions as those which were considered by the 
Board in its prior decisions.  Likewise, the morning reports 
were already of record and considered by the Board in July 
1988 decision.  Evidence which is merely duplicative of 
evidence already in the record cannot be considered "new" 
for purposes of reopening a claim.  38 C.F.R. § 3.156(a).  
Thus, the evidence set forth above is not new and material.

In June 1990, the veteran submitted various clinical records, 
including a copy of a July 1989 private MRI report showing 
degeneration and bulging of the L3-4, L4-5, and L5-S1 discs 
and moderate compromise of the neural foramina at the L5-S1 
level due to marginal osteophytes and disc bulging.  Also 
submitted was a May 1990 VA outpatient treatment record and 
X-ray examination report showing degenerative joint disease 
of the lumbar spine with disc space narrowing at L4-S1 and 
large osteophytes at L3, L4, and L5.  The veteran also 
submitted a computer printout of various medications he was 
taking.  In September 1998, he submitted an August 1998 VA 
outpatient treatment record showing that he sought treatment 
for low back pain which he said had been present since 
service; the diagnosis was hypertrophic degenerative disc 
disease of the lumbar spine and lumbar spine stenosis.

The Board finds that this additional medical evidence is also 
cumulative of evidence previously considered.  At the time of 
the Board's July 1988 decision, the record was replete with 
evidence showing that the veteran had a current low back 
disability which he claimed was related to his period of 
service.  The recently submitted medical evidence merely 
reiterates this fact; it does not provides any competent 
medical information regarding the etiology or date of onset 
of the current low back disability.  As such, the Board finds 
that it is cumulative of evidence previously considered and 
is not evidence which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).

In May 1991, the veteran submitted a statement to the RO in 
which he alleged that he did not have a pre-service low back 
disability and that his current low back disability stemmed 
from an in-service incident in which an soldier jumped on his 
back.  At an April 1998 RO hearing, he reiterated these 
contentions, stating that although he was involved in pre-
service motorcycle accident, he only sustained a very minor 
low back injury which did not result in permanent disability 
as evidenced by the fact that he worked in strenuous manual 
labor jobs prior to service and was found to be fit on his 
military entrance examination.  He also subsequently 
submitted numerous other statements to this effect to various 
officials and his congressional representatives.  Attached to 
many of these statements were photocopies of numerous 
documents previously considered by the Board, such as the 
morning reports, the July 1969 VA hospitalization report, the 
July 1968 orthopedic conference report, various lay 
statements, the letter from Oscar Mayer, private medical 
records, and service personnel and medical records.  

As noted, evidence which is merely duplicative of evidence 
already in the record cannot be considered "new" for 
purposes of reopening a claim.  38 C.F.R. § 3.156(a).  The 
only document included in the veteran's attachments which was 
not duplicative of evidence previously considered was a May 
1991 statement signed by E.E., a man who served with the 
veteran in the Army.  In that statement, E.E. indicated that 
while attempting to negotiate an obstacle course wall during 
basic training, he landed on the veteran's back.  He 
indicated that the veteran was temporarily stunned and 
remained on the ground for 20 minutes, and that he was unable 
to get out of his bed thereafter.  E.E. indicated that the 
veteran was eventually given a medical discharge.  

The Board has carefully considered this statement, but 
concludes that it is cumulative and redundant of evidence 
previously considered.  While the aforementioned fellow 
serviceman's statement itself was not previously of record, 
the Board certainly considered (more than once) the veteran's 
assertions to the effect that another man landed on his back 
in service, as well as his assertions regarding the effect of 
this incident on his back.  Therefore, the information 
contained in the 1991 statement from E.E. was already of 
record at the time of the Board's previous decisions.  Thus, 
this information is cumulative and cannot serve to reopen the 
claim of service connection for a low back disability.  

With respect to the substance of the veteran's contentions 
themselves (i.e. that he did not sustain a pre-service low 
back disability in the motorcycle accident and that his 
current low back injury stemmed from the in-service 
incident), the Board notes that such assertions are quite 
familiar at this point.  In short, they are cumulative of 
contentions previously considered by the Board in its prior 
decisions.  In any event, the record shows that the veteran 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim of service connection. 

Other additional evidence submitted by the veteran since the 
last final July 1988 Board decision includes an undated 
letter to the RO with an attached August 1997 Certification 
of Military Service from the National Personnel Records 
Center.  Although the certification itself was not previously 
of record, the information contained therein is obviously 
cumulative of evidence previously considered.  The veteran's 
dates of service were obviously known at the time of the 
prior Board decisions.  

The veteran also provided testimony at an October 1998 Board 
hearing at which time he conceded that he was involved in a 
motorcycle accident in 1946 or 1947.  He stated he was 
traveling approximately 50 miles per hour when his bike hit 
some sand and he went into a skid and fell; however, he 
claimed that despite this high rate of speed he merely 
"scratched up" his hand and foot in the accident, and did 
not injure his low back in any way.  He claimed that in years 
following the motorcycle accident, in fact, he had worked 
without difficulty in strenuous manual labor jobs which 
required heavy lifting.  He testified that the first time he 
ever injured his low back was during basic training when he 
was participating in an obstacle course exercise.  He 
explained that he easily scaled the 10-foot obstacle course 
wall as he was "tall and lanky."  However, he stated that 
before he could move from the other side of the wall, another 
soldier fell on top of him.  He testified that he experienced 
immediate pain in his back for which he was treated, and he 
adamantly maintained that he had never told any physician 
that he had sustained a low back injury prior to service and 
indicated that he was baffled as to why the physicians would 
have recorded such information in his records.  Also 
testifying at the hearing was the veteran's former spouse who 
indicated that she had known the veteran since approximately 
1952; she stated that he had complained of low back pain 
since she had known him.  She testified that the physicians 
had recorded that he had a pre-service low back injury 
because "they are saying anything and everything they can to 
keep [the veteran] from getting what is rightfully his."  

The Board notes that the veteran's statement that he never 
told any physician that he had sustained a pre-service low 
back injury in a motorcycle accident is certainly new.  
Likewise, his former spouse's statements to the effect that 
military physicians fabricated the pre-service low back 
injury to prevent the veteran from "getting what is 
rightfully his" is also new.  In fact, in the more than 43-
year history of this claim, this is the first time such 
statements have been offered.  

As set forth above, the relevant case law provides that for 
purposes of determining whether evidence is new and material 
it must be presumed to be true.  Justus, 3 Vet. App. 513.  
There is, however, an important exception to that rule.  No 
such presumption applies to evidence that is inherently 
incredible.  Duran, 7 Vet. App. at 220.  Notwithstanding the 
voluminous evidence of record which demonstrates that he 
himself repeatedly reported a pre-service low back injury, 
the Board is absolutely incapable of accepting that every 
military physician who ever treated him would conspire to 
fabricate false evidence of a pre-service low back disability 
in order to prevent him from obtaining future VA compensation 
benefits.  Such assertions are, frankly, preposterous and 
warrant no further discussion.

In sum, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final July 1988 Board decision 
is either duplicative, cumulative, or inherently incredible, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  As such, new 
and material evidence has not been submitted and the claim of 
service connection for a low back disability is not reopened.  
38 C.F.R. § 3.156(a).

	

ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for a 
low back disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

